Citation Nr: 0735645	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial schedular rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection and assigned an initial 30 
percent rating for PTSD, effective from May 17, 2002, the 
date of the original claim.  Thereafter, a rating action in 
October 2004 increased to 70 percent the rating for PTSD.  
The 70 percent rating was effective from May 17, 2002, the 
date of the original claim.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

In December 2004, the RO received the veteran's TDIU claim. 
In a March 2005 rating decision, the RO granted a TDIU, 
effective from December 31, 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  PTSD is manifested by no more than an occupational and 
social impairment with deficiencies in work, family 
relations, judgment, thinking, or mood due to such symptoms 
as:  near-continuous depression affecting the ability to 
function independently; appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships; while the veteran met the criteria 
for a total rating based on unemployability effective 
December 31, 2003; he does not suffer from total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 70 percent 
for PTSD have not been met; however, effective December 31, 
2003, the criteria for a total rating based on individual 
unemployability were met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in February 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his service connection 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notices 
regarding this matter were provided to the veteran in 
December 2006 and May 2007.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Factual Background

Service records show that the veteran served from 1971 to 
1972 in the Republic of Vietnam as a cryptanalyst specialist.  
His awards and medals included the Republic of Vietnam 
Campaign Medal and the Bronze Star.

A June 2002 letter from a VA nurse practitioner and 
readjustment counselor stated that she had been working with 
the veteran since the previous August.  She noted that the 
veteran had severe problems sleeping.  The veteran reported 
nightmares once or twice a week.  He had problems trusting 
other people, particularly people in authority.  He stated 
that he had lost two jobs because of his issues with trust 
and becoming easily angered.  He had many relationship 
problems.  His last reported relationship ended with him 
spending four months in jail for legal problems associated 
with the relationship.  He had few friends and was most 
comfortable alone.  He would get into verbal shouting matches 
with other drivers.  It was noted that he would avoid crowds, 
churches, malls, and sporting events.  During treatment 
sessions, he had to leave multiple times due to flashbacks 
and an inability to tolerate his intense feelings.  He said 
that he kept his family distant due to a fear of getting hurt 
by getting too close to them.  The nurse stated that there 
had been some progress as well as some setbacks.

On VA examination in August 2002, the veteran reported that 
he was employed as a special order person for health care 
products, working the night shift.  He had several sisters 
and was close to them.  He said that he socially isolated 
himself and had few friends.  He experienced road rage and 
would get into verbal shouting matches.  He said that he 
avoided churches and sporting events.  He reported 
flashbacks, nightmares, and waking up in sweats.  On 
objective examination he appeared somewhat anxious and of 
average intelligence.  He spoke in clear concise language, 
and his memory function was within normal limits.  His affect 
was that of an anxious individual who could be quite volatile 
and subject to major mood variations.  It was noted that his 
motor activity was somewhat agitated.  His judgment was fair 
with no evidence of any major thought disturbance.  The 
veteran reported sleep disturbance, numbness, rage, startle, 
and homicidal and suicidal ideation.  The examiner opined 
that the veteran met the criteria for PTSD.  It was noted 
that numbing and avoidance were major coping mechanisms.  The 
examiner noted that the veteran exhibited intrusive thoughts, 
flashbacks, physiological reactivity, emotional numbness, 
difficulty sleeping, outbursts of anger and hypervigilance.  
A global assessment of functioning (GAF) score of 60 was 
recorded.

A VA outpatient record from November 2002 noted 
hypervigilance and temper issues.  The veteran reported 
becoming enraged easily.  He stated that he did not like to 
be around crowds and found jobs that enabled him to work in 
relative isolation.  He reported sleep problems and found 
temazepam to be of no benefit.  He had previously lost a job 
at the Post Office due to his inability to meet their strict 
punctuality requirements.  The examiner noted excellent 
social skills and reasonable attention and concentration.  He 
gave a diagnosis of prolonged post-traumatic stress disorder 
as a result of service in Vietnam and acute major depression.  
Fluoxetine and Prozac were prescribed.  The veteran wanted to 
go back to work at the Post Office, but the examiner opined 
that he would not do well with the stress.  He stated that 
the veteran could return to the Post Office after spending 
two to three months on medication.

A January 2004  addendum to a September 2003 VA treatment 
record noted that the veteran was still isolated but was 
having visits from his family.  He said at work he tried to 
maintain high quality despite receiving relatively low pay.  
The examiner stated that the veteran had well controlled 
problems of depression and PTSD.  Sertraline was prescribed.

In June 2004, the veteran was admitted to a VA hospital for a 
two-day evaluation for a PTSD treatment program.  It was 
noted that during the visit he appeared anxious but 
socialized some with the other veterans and staff.  His sleep 
was fair.  He reported frequent sad mood, anxiety, middle and 
terminal insomnia, irritability, problems with memory and 
concentration, restlessness, social withdrawal, and relative 
anhedonia.  He also reported periods occurring every six 
weeks of markedly increased energy, less need for sleep, 
racing thoughts, improvident spending, and hypersexuality.  
He stated that he experienced recurrent thoughts and dreams 
of his combat experiences, flashbacks, emotional and 
physiologic reactivity to cues that reminded him of combat 
events, avoidant behavior, hypervigilance, and exaggerated 
startle responses.  He denied spontaneous panic attacks, 
delusions, hallucinations, and suicidal or homicidal 
ideation.  He reported being fired from his last job as an 
order picker after an argument with a co-worker in 
December 2003.  He said he had been unable to find another 
job since then.  The examiner noted no gross motor 
abnormalities or significant cognitive/memory impairment.  An 
anxious and depressed mod was noted with a constricted 
affect.  A diagnosis of PTSD, chronic was listed.  The 
current GAF score was listed as 40, and the highest score for 
the previous year was 40.  Additionally, the examiner stated 
that the veteran was unemployable.

Correspondence from a VA doctor to the Social Security 
Administration (SSA) dated July 2004 revealed hypervigilance, 
temper, extreme concerns, and low frustration.  It was noted 
that the veteran had problems with sleeping, re-experiencing 
phenomena, flashbacks, and nightmares.  While the veteran did 
not report suicidal ideation, his mood appeared low.  He was 
unable to get organized or concentrate.  That spring he 
became more depressed.  He kept to himself even more than 
before.  The doctor noted that it would be hard to know 
whether or not he could function at a job because the veteran 
had currently set himself up with a very low impact 
environment where not too many people were around and not 
much was happening.  Residual social skills were observed to 
be good, but only in an environment that the veteran felt 
comfortable in.  It was noted that the veteran was extremely 
withdrawn, extremely vigilant, and unable to really make a 
connection with most people.  He had taken to everything with 
isolation.  His medication had been changed to mirtazapine.  
The doctor stated that the veteran could definitely use 
psychotherapy, but they were so understaffed that they could 
not help him at the moment.  The doctor opined that the 
veteran's problem was chronic and he needed a very protective 
niche environment.  The doctor concluded that his 
recommendation would be to increase the veteran's current 30 
percent VA disability evaluation to 100 percent.

A September 2004 VA follow-up note observed that the 
veteran's situation had changed dramatically with the loss of 
his job.  The examiner stated that the veteran was always 
fragile, and his current financial stress caused anxiety and 
irritability.  It was noted that in no way was the veteran 
psychotic.  PTSD exacerbated by the loss of his job was 
noted.

In a November 2004 phone interview between the SSA and a VA 
doctor, a primary diagnosis of PTSD was noted.  The current 
GAF score was 40, although in the past it was 55 when the 
veteran had been able to work in a comfortable setting.  It 
was noted that the veteran was hypervigilant and could not 
drive in traffic.  He had been isolated and housebound.  The 
veteran would get unfocused and run away from crowds.  It was 
noted that he was not psychotic, and there were no memory 
problems.  He appeared paranoid, hypervigilant, and could not 
trust others.  The doctor noted major problems with routine 
stress.  The doctor further noted no vocational programs, and 
medication would not be likely to decrease the anxiety.  It 
was observed that the prognosis was not likely to change 
without increased intervention.

On VA examination in March 2005, the veteran stated that he 
lived alone and had a few friends with whom he socialized, 
including going to restaurants.  He enjoyed working on his 
house and playing with his dog.  He had been looking for work 
since losing his job in December 2003 with no success.  He 
acknowledged that since receiving treatment at the VA, he was 
able to deal with his anger in a better way.  The veteran 
reported ongoing hyperarousal including an increased startle 
response, a need to protect his back and scan the room, and a 
need to check the perimeter of his home.  On objective 
examination, the veteran maintained good eye contact, had 
fluid speech, and exhibited no indications of agitation.  No 
psychosis, suicidal ideation, or homicidal ideation was 
noted.  It was noted that his affect was reactive and mood 
was largely euthymic.  The examiner noted no significant 
changes to the veteran's mental status since December 2004.  
However, the examiner stated that the most significant change 
from 2002 was the loss of the veteran's employment due to a 
verbal outburst which may be attributed, in part, to his 
hyperarousal symptoms of PTSD.  A GAF score of 45 was noted, 
and the diagnosis was PTSD, combat related.

A January 2007 letter from a VA nurse practitioner and 
readjustment counselor noted that the veteran had trouble 
sleeping and had nightmares.  He had trouble getting close to 
others.  It was noted that he had been unable to work since 
December 2003 due to problems with management and co-workers.  
Problems managing anger and easy agitation were observed.  He 
avoided crowds and was bothered by loud and unexpected 
noises.  He remained guarded.  It was further noted that over 
the previous six years there had been some improvements as 
well as some setbacks.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).

Global Assessment of Functioning (GAF) Scale

60

51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50

41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40

31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).
The nomenclature employed in the schedule is based upon the 
DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Analysis

Based upon the evidence of record, the Board finds that for 
the period from May 17, 2002 until December 31, 2003, the 
criteria for rating in excess of 70 percent for PTSD were not 
met.  The veteran's service-connected PTSD was manifested by 
no more than an occupational and social impairment with 
deficiencies in work, family relations, judgment, thinking, 
or mood due to such symptoms as:  near-continuous depression 
affecting the ability to function independently; 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

A review of the record reveals that the veteran was gainfully 
employed as an order picker.  In December 2003, he was fired.  
According to the March 2005 VA examination report, the basis 
for his becoming unemployed was an outburst due in part to 
his PTSD symptoms.  The record indicates that the veteran has 
attempted to secure other employment but has been 
unsuccessful.

The veteran has been seen on a regular basis by VA mental 
health experts.  There were no suggestions in the regular 
visits to the mental health clinic that the veteran was 
experiencing suicidal ideation; or that he practiced 
obsessional rituals which interfered with routine activities.  
In September 2003 it was noted that his PTSD and depression 
were well controlled.  At that time, none of the criteria for 
a rating higher than 70 percent were identified. 

Overall, the Board finds that in the period from May 17, 2002 
until December 31, 2003, the veteran's disability picture due 
to his service-connected PTSD demonstrated a serious 
impairment that was adequately rated as 70 percent disabling.  
There is no evidence of any sustained increased symptoms for 
the assignment of a higher staged rating for any definite 
period.

In June 2004, while evaluating the veteran for possible 
participation in a PTSD treatment program, a VA doctor 
determined that the veteran was not employable.  
Additionally, a VA doctor who had seen the veteran for two 
years cast doubt on the veteran's ability to function at a 
job in correspondence dated July 2004.  In essence, this 
confirms what had already been determined; that is, effective 
December 31, 2003, the veteran was unemployable.  Additional 
confirmation is seen as a result of the March 2005 VA 
evaluation wherein the examiner noted that the most 
significant change in the veteran from 2002 was the loss of 
the veteran's employment in December 2003 due to a verbal 
outburst which may be attributed, in part, to his 
hyperarousal symptoms of PTSD.

However, throughout the entire record the Board is unable to 
find any reference to that veteran suffering from total 
social impairment, a necessary criteria for the assignment of 
a schedular 100 percent rating.  In this regard, the record 
is silent for symptoms indicative of gross impairment in 
thought processes or communication; in fact, the veteran has 
been described as speaking in clear concise language and 
appears able to express his wants and needs very well.  There 
are no indications of persistent delusions or hallucinations.  
The veteran has not been described by the examiners as 
displaying grossly inappropriate behavior.  He is not in 
persistent danger of hurting himself or others.  Not only is 
he capable of performing activities of daily living 
(including maintenance of minimal personal hygiene), but he 
is in the process of fixing up his house.  He is not 
disoriented to time or place; and there is no evidence of 
memory loss for names of close relatives, his own former 
occupation, or his own name.  For these reasons, while the 
veteran met the criteria for a total rating based on 
individual unemployability effective December 31, 2003 (when 
he lost his job), he has never met the criteria for a 
schedular 100 percent rating at any time during this appeal.  
A schedular 100 percent rating is denied.


ORDER

Entitlement to an initial schedular rating in excess of 70 
percent for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


